UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number - 811-08228 The Timothy Plan (Exact name of registrant as specified in charter) 1055 Maitland Center Commons Maitland, FL 32751 (Address of principal executive offices) (Zip code) Art Ally Timothy Partners, Ltd. 105 Maitland Center Commons Maitland, FL 32751 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-800-846-7526 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. Schedule of Investments | Conservative Growth Portfolio Variable Series As of March 31, 2011 - (Unaudited) MUTUAL FUNDS (A) - 100.11% Number of Shares Fair Value Timothy Plan Aggressive Growth Fund* $ Timothy Plan Defensive Strategies Fund Timothy Plan Fixed Income Fund Timothy Plan High Yield Bond Fund Timothy Plan International Fund Timothy Plan Large/Mid Cap Growth Fund* Timothy Plan Large/Mid Cap Value Fund Timothy Plan Small Cap Value Fund* Total Mutual Funds (cost $35,333,951) Total Investments (cost $35,333,951) - 100.11% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.11)% ) Net Assets - 100.00% $ * Non-income producing securities. (A) Affiliated Funds - Class A Shares. See accompanying notes which are an integral part of these financial statements. Schedule of Investments | Strategic Growth Portfolio Variable Series As of March 31, 2011 - (Unaudited) MUTUAL FUNDS(A)- 98.91% Number of Shares Fair Value Timothy Plan Aggressive Growth Fund* $ Timothy Plan Defensive Strategies Fund Timothy Plan High Yield Bond Fund Timothy Plan International Fund Timothy Plan Large/Mid Cap Growth Fund* Timothy Plan Large/Mid Cap Value Fund Timothy Plan Small Cap Value Fund* Total Mutual Funds(cost $21,515,243) SHORT-TERM INVESTMENTS - 1.12% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.16%(B) Total Short-Term Investments (cost $262,587) Total Investments (cost $21,777,830)- 100.03% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.03)% ) Net Assets - 100.00% $ * Non-income producing securities. (A) Affiliated Funds - Class A Shares. (B) Variable rate security; the rate shown represents the yield at March 31, 2011. See accompanying notes which are an integral part of these financial statements. NOTES TO THE SCHEDULE OF INVESTMENTS March 31, 2011 - (Unaudited) TIMOTHY PLAN CONSERVATIVE & STRATEGIC GROWTH PORTFOLIO VARIABLE SERIES Note 1 | Unrealized Appreciation (Depreciation) At March 31, 2011, the cost for federal income tax purposes is and the composition of gross unrealized appreciation (depreciation) of investment securities is as follows: Net Appreciation Funds Cost Appreciation (Depreciation) (Depreciation) Conservative Growth $ $ $
